Citation Nr: 0528645	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


1.  Entitlement to an effective date prior to January 12, 
1994, for an increased evaluation to 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total schedular evaluation prior to 
April 18, 1995, for PTSD.

3.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU) prior to April 18, 1995.

4.  Whether there was clear and unmistakable error (CUE) in 
the failure to adjudicate a claim of entitlement to a TDIU in 
July 1990.

5.  Whether there was CUE in the failure to adjudicate a 
claim of entitlement to a TDIU in May 1992 and July 1992 
adjudicative actions.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969, 
including service in Vietnam, and his decorations included 
the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1995 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, in which the RO, in 
pertinent part, denied entitlement to an evaluation in excess 
of 30 percent for PTSD, and denied TDIU.  By a decision 
issued in March 1997, the Board remanded these claims. 

In December 1998, the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD, and to TDIU, both 
effective from June 14, 1995.  In December 2000, the RO 
granted entitlement to an effective date, for the grant of 
the increased evaluation of 70 percent for PTSD retroactive 
to January 12, 1994.  The RO granted a 100 percent schedular 
evaluation effective from April 18, 1995.  The RO also 
determined that there was no entitlement to a TDIU prior to 
April 18, 1995.  

Although the veteran's appeal was granted in large part, the 
issues remaining on appeal returned to the Board in October 
2004.  At that time, the Board Remanded the claims for 
further development and duty to assist notifications.  The 
claims again return to the Board for further appellate 
review.

In March 1999, the veteran disagreed with the June 14, 1995 
effective date assigned for the grant of a 70 percent 
evaluation for PTSD, and disagreed with the assignment of 
June 14, 1995 as the effective date for the award of a TDIU, 
to include on the basis of CUE.  In July 1999, the RO 
concluded that there was no CUE in a July 1990 rating 
decision or in a May 1992 rating decision wherein the RO 
failed to adjudicate a claim of entitlement to a TDIU.  The 
veteran disagreed with the determination that there was no 
unadjudicated informal claim for a TDIU in July 1990 or May 
1992.  A statement of the case as to the claim that there was 
CUE in the failure to adjudicate a claim of entitlement to a 
TDIU in a July 1990 rating decision or in a May 1992 rating 
decision was issued in December 2000.  The veteran's 
substantive appeal as to those issues was received in 
February 2001.  The claims of CUE were Remanded by the Board 
in October 2004, and now return to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  Prior to the veteran's VA hospitalization on January 12, 
1994 for treatment of his service-connected PTSD, the veteran 
had been almost continuously privately hospitalized for the 
same reason since November 28, 1993.  

3.  Prior to April 18, 1995, the veteran's PTSD was not 
manifested by virtual isolation in the community, or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes, or by demonstrated inability to obtain or retain 
employment.

4.  The evidence that the veteran worked essentially full-
time from June 1992 through March 1994, although he was 
hospitalized for a time, and that he resumed working 
essentially full-time following such hospitalization until 
April 17, 1995, with only brief periods between jobs, with 
hourly wages varying from $9.50 per hour to $11.75 per hour, 
is probative evidence that the criteria for TDIU were not met 
prior to April 18, 1995.

5.  The veteran's May 1990 statement that he lost his 
business because his wife was not making bill payments did 
not reasonably raise a claim that the veteran was 
unemployable as a result of the disability for which he was 
seeking service connection, nor did a July 1990 claim for 
non-service-connected pension raise a claim that the veteran 
was unemployable because of service-connected disabilities.

6.  April 1992 and July 1992 adjudicative actions denied 
April 1992 and June 1992 claims, respectively, that the 
veteran was unemployable because of his service-connected 
PTSD, and those actions became final in the absence of 
disagreement by the veteran.

7.  If the April 1992 and July 1992 adjudicative actions were 
not specific denials of April 1992 and June 1992 claims for 
TDIU, the evidence of record which reflects that the veteran 
engaged in substantially gainful employment until April 1995 
establishes that an award of TDIU prior to April 1995 is 
precluded, and failure to grant such a claim prior to April 
1995 cannot constitute CUE.  


CONCLUSIONS OF LAW

1.  The criteria for an increased, 70 percent evaluation for 
service-connected PTSD were met from November 28, 1993.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  No criterion for an award of a total schedular evaluation 
for PTSD was met prior to April 18, 1995.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004); 
38 C.F.R. §§ 4.16, 4.132, Diagnostic Code 9411 (1993-1995).

3.  The criteria for entitlement to an award of TDIU are not 
met prior to April 18, 1995.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16, 4.19, 4.25 (2004); 38 C.F.R. § 3.321, 4.16 
(1993-1995).

4.  No claim of TDIU was presented prior to a July 1990 
rating decision, and lack of adjudication of such a claim in 
that rating decision was not CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2004).

5.  Denial of an award under 38 C.F.R. § 4.16(c) (1992) in 
April 1992 and July 1992 adjudicative actions did not 
constitute CUE; if any claim of entitlement to TDIU remained 
unadjudicated, the veteran's substantial gainful employment 
until April 18, 1995 precluded an award of TDIU, and failure 
to award TDIU did not constitute CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2004); 38 C.F.R. 
§§ 3.104, 3.105 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The Board notes that the United States Court of Appeals for 
Veterans claims (Court) has held that the provisions of the 
VCAA do not apply to a claim that a previous final decision 
was the result of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 174 (2001) (en banc).  The Court found that an attempt 
to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay, 15 Vet. App. at 178.  
As such, an allegation of CUE does not actually represent a 
"claim" but rather is a collateral attack on a final 
decision.  The Board therefore finds that the provisions of 
the VCAA, and its implementing regulations, are not 
applicable to the adjudication of the claims that there was 
CUE in rating decision issued in 1990 and in 1992.  
Therefore, the discussion below regarding VA's compliance 
with the provisions of the VCAA applies only the claims for 
an earlier effective date for the awards of a 70 percent 
evaluation for PTSD and of TDIU and the claim for a total 
schedular evaluation for PTSD prior to April 18, 1995.

The claims underlying the three issues now on appeal to the 
Board were submitted to in 1995 and 1996, nearly ten years 
ago.  The claims now before the Board are downstream issues 
following grants or partial grants of the claims originally 
submitted in 1995 and 1996.  It is not clear whether 
compliance with all notice provisions of the VCAA is required 
as to "downstream" issues, such as the claim for an earlier 
effective date following the initial grant of a benefit.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where "downstream" 
element is at issue). 

Because no final decision had been issued as to these 
downstream issues prior to enactment of the VCAA, and no 
final decision has yet been issued, the Board assumes that 
the VCAA and the implementing regulations are applicable in 
the present case, at least to the extent applicable to 
downstream issues following a grant or partial grant of a 
claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency and procedural history of 
this claim, the discussion will be limited to those 
communications which most clearly reflect that VA has 
satisfied all duties to the appellant and taken all actions 
required to comply with the VCAA, and will primarily discuss 
those communications to the appellant issued after enactment 
of the VCAA.  

The Board issued a March 1997 remand which specifically 
advised the veteran of the additional evidence required to 
substantiate his claims.  Thereafter, the RO undertook 
development as directed in the remand, including obtaining 
additional and updated VA records.  The veteran was afforded 
additional VA examinations.  In addition, the veteran's 
attorney submitted extensive argument.

In July 1999, the RO issued an updated SOC which reflected 
the current status of the claims, some of which had been 
granted in part.  The Board's October 2004 Remand 
specifically advised the veteran of the enactment of the 
VCAA.  That Remand also advised the veteran to submit or 
identify more clearly the record reflecting treatment by 
J.L., a social worker and a treating provider.  The record 
reflects that the veteran has not submitted those records or 
further identified that provider, and VA has been unable to 
conduct development to obtain those records.  

Following that remand, by a letter dated in December 2004, 
the RO notified the appellant of the evidence required to 
substantiate the remanded claims, including a list of 
specific evidence the Board had indicated should be 
requested.  The RO advised the veteran of the specific 
information which had been received in the veteran's case and 
specifically advised the veteran of the types of evidence VA 
would be responsible for obtaining and types of evidence VA 
would attempt to obtain if identified by the veteran.  

The veteran did not respond to this letter, although the 
veteran did provide evidence as to other claims before the 
RO, including a claim for apportionment of the veteran's 
benefits, which are not related to the claims on appeal. By a 
SSOC issued in April 2005, the RO advised the veteran of the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claims, 
including an SSOC which included the full text of 38 C.F.R. 
§ 3.159, as revised to incorporate the provisions of the 
VCAA.  Further, the Board notes in particular that the 
veteran has been represented by an attorney for several 
years, and the statements and arguments presented by the 
attorney on the veteran's behalf reflects that the attorney 
representing the veteran presented evidence and argument 
regarding the VCAA throughout the course of the appeal 
following enactment of the VCAA.  Although the appellant was, 
of course, notified of denials of the claims without notice 
of the VCAA during the lengthy pendency of the claims on 
appeal prior to enactment of the VCAA, the veteran received 
actual notice of the VCAA prior to readjudication of the 
claims following the Board's October 2004 Remand.  

Although one year has not yet elapsed since the appellant 
received actual notice of the provisions of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  38 U.S.C.A. § 5103(b).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  The Board notes that the 
appellant did not receive notice of the provisions of the 
VCAA and of the criteria for service connection prior to the 
initial rating decision, because the VCAA had not yet been 
enacted at that time.  

However, as discussed above, the notice provided to the 
appellant subsequent to the enactment of the VCAA, including 
the April 2005 SSOCs containing the provisions of 38 C.F.R. 
§ 3.159 sent following the Board's October 2004 decision, 
have satisfied the duty to notify the appellant of each and 
every provision of the VCAA.  The current decision in 
Pelegrini II noted that a VCAA notice consistent with 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  As the 
Board has noted above, the appellant has been afforded 
opportunities to submit additional evidence, and has received 
actual notice from the RO of the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  The Board finds 
that the requirements set forth in Pelegrini II have been 
satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of the claims, the record establishes, as noted 
above, that the veteran has been represented by an attorney 
who has submitted argument regarding the provisions of the 
VCAA and has submitted evidence under the provisions of the 
VCAA since the enactment of that statute.  Although VA did 
not provide specific notification to the veteran in the form 
required under Quartuccio v. Principi, 16 Vet. App. 183 
(2002), until following the Board's October 2004 remand, the 
veteran, in fact, received actual notice, from his 
representative and through argument submitted by his 
representative, of the provisions of the VCAA.  Thus, there 
is no evidence that any remaining technical defect in the 
attempt to comply with the VCAA, if any such defect is 
present, would be prejudicial to the appellant.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claims at issue here.  

Law and regulations applicable to effective dates of awards 

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after a final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim.  38 C.F.R. § 3.155.

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r); Lapier v. Brown, 5 Vet. App. 215 (1993).  
The effective date of an award of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown, and finality of prior decisions.

The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).  
Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. § 
3.157.

The Global Assessment of Functioning Scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)].

Law and regulations applicable to CUE 

Previous determinations that are final and binding, including 
decisions of the degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

For CUE to exist, either the correct facts, as they were 
known at the time of the prior final rating decision, were 
not before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
error must be "undebatable" and the sort which, had it not 
been made, would have manifestly changed the outcome with 
respect to the prior final rating decision.  A determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

CUE is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Similarly, mere 
disagreement with the RO's interpretation of the facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one that, had it not been 
made, would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  To establish CUE, it must be demonstrated that the 
claimed error, when called to the attention of later 
reviewers, compels a different conclusion to which reasonable 
minds could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), en banc review denied, 6 Vet. App. 162 (1994); see 
also 38 C.F.R. § 20.1403 (2004) (delineating what does and 
does not constitute CUE in prior final Board decisions).

Factual background

By a claim submitted in April 1990, the veteran sought 
service connection for PTSD.  The veteran stated that he had 
nightmares and memories of combat and that loud noises or 
having people behind him made him nervous.  In May 1990, the 
veteran submitted a statement indicating that he owned his 
own tractor-trailer and was in business for himself from 
November 1988 to March 1989.  He stated that he lost his 
business because his ex-wife abandoned him, and, before she 
left, she had not been making bill payments.  

VA outpatient treatment records dated in March 1990 through 
May 1990 reflect that the veteran was having continuing 
problems with his left arm and hand following a fracture he 
sustained in a motor vehicle accident in July 1989.  

Private medical records dated in May 1990 reflect that the 
veteran underwent open reduction and internal fixation of a 
nonunion of the scaphoid, left arm.  In June 1990, the 
veteran overdosed on heroin and he was hospitalized.

On VA examination conducted in June 1990, the veteran 
reported that he had not worked since July 1989, when he 
sustained a fracture of the left wrist in a motor vehicle 
accident.  Prior to the surgery, he had been working as a 
dockworker, factory worker, and truck driver.  He had a cast 
on one forearm.  He reported thinking about people who were 
killed.  The veteran appeared depressed, dejected, and had a 
despairing affect.  He reported nightmares, flashbacks, 
feelings of survival guilt and feeling like he was being 
tracked down.  

On social service examination in June 1990, the veteran 
reported that he had difficulty holding down jobs because of 
his temper.  He had worked in a tool and die shop for five 
years.  He had been driving his own truck but lost this when 
his estranged wife neglected to pay the bills and did not 
inform him.  The veteran had been out of work for nearly a 
year as the result of a motor vehicle accident in which he 
injured his left arm, preventing him from working at his 
usual occupations.  He had no income.  He was living with a 
girlfriend who was working and supporting him.  He was taking 
care of the children.

By a rating decision issued in July 1990, service connection 
for PTSD was granted, and a 30 percent evaluation was 
assigned.  In September 1990, a claim for non-service-
connected pension was denied, because the veteran's left 
wrist condition was not expected to result in permanent 
residuals that would preclude employment.

In November 1990, the veteran reported he was again working, 
at a warehouse.  He was continuing to take his psychiatric 
medication.  He was attempting to avoid situations that 
precipitated anxiety.  He reported continuing disturbances of 
sleep.  

January 1991 vocational rehabilitation notes reflect that the 
veteran was working 18 to 20 hours a week on a flexible 
basis, in a job that required lifting, which the vocational 
rehabilitation counselor did not consider compatible with the 
veteran's history of fracture of the left wrist.

Outpatient treatment records reflect that the veteran lost 
his job in February 1991 but found another job, delivering 
liquor.  In May 1991, he reported problem sleeping and 
periods of anxiety.  He had remained alcohol-free for eleven 
months.  He reported the recent death of an uncle, who had 
been murdered.  In November 1991, the veteran reported that 
his hours had been cut back at work.  He reported that this 
was because of an episode where his PTSD symptoms were very 
intense.  

Outpatient treatment records dated in February 1992 reflect 
that his symptoms of depression were worsened.  He was 
irritable and pessimistic.  However, he continued to work, 
and had found additional employment.

An April 1992 VA vocational rehabilitation counseling report 
reflects that the veteran reported that his girlfriend had 
begun attending Alcoholics Anonymous meetings and decided to 
end their relationship because the veteran would not attend.  
The veteran had begun drinking again, was very anxious, and 
was having nightmares.  He reported that he had recently 
undergone surgery.  

On VA examination conducted in May 1992, the examiner noted 
that the veteran continued to be seen in the VA mental health 
clinic on a monthly basis and was continuing to take 
medication.  He reported that everything was getting worse, 
especially his nightmares.  He was markedly depressed.  He 
cried during the examination.  He was preoccupied with his 
inability to motivate himself or complete tasks.  He reported 
that he was not able to concentrate well enough to read.  He 
watched television.  The examiner stated that the veteran was 
reexperiencing traumatic events and had racing thoughts and 
distractibility because of wartime memories. 

By a rating decision issued in May 1992, the RO continued the 
30 percent evaluation in effect for PTSD.  In a June 1992 
disagreement with the 30 percent evaluation, the veteran's 
representative specifically contended that the veteran had 
recently held many short-term jobs and had been unable to 
maintain employment, had difficulty controlling himself, and 
left his last employment during an episode of depression and 
irritability.  The representative contended that the veteran 
was entitled to an award of TDIU.  

In June 1992, the veteran acknowledged that he was an 
alcoholic and that he needed additional treatment.  He was 
depressed and had difficulty concentrating.  In an August 
1992 report of contact with vocational rehabilitation, it was 
noted that the veteran was unable to report for a scheduled 
appointment with a vocational rehabilitation counselor 
because he was in the probationary period of a new job.

A SOC was issued in July 1992.  That SOC addressed the 
contention that the veteran was individually unemployable, 
and denied an evaluation in excess of 30 percent for PTSD, 
including on the basis of unemployability.  The veteran did 
not respond, and that denial became final.

January 1993 vocational rehabilitation notes reflect the 
veteran continued to consider his vocational rehabilitation 
training options, as well as employment and entrepreneur 
opportunities.  June 1993 vocational rehabilitation notes 
reflect that the veteran's job was labor-intensive and might 
not be suitable, given the veteran's history of left wrist 
fracture.  In July 1993, the veteran reported back problems, 
according to a report of contact.  The observations noted in 
the June 1993 and September 1993 vocational rehabilitation 
records reflect that the veteran's situation was unchanged, 
and he decided to return to school to obtain an associate 
degree in electronics.  However, he did not maintain contact 
with the vocational rehabilitation counselor following the 
September 1993 meeting.  After that appointment, the veteran 
had no further vocational rehabilitation contact until 1997.

On November 28, 1993, the veteran sought private hospital 
treatment.  He reported a binge of cocaine use costing $200 
to $300 daily for the past four weeks.  At the time of 
admission, a Global Assessment of Functioning (GAF) score of 
80/32 was assigned, with the assigned GAF score for the past 
year, 80, reflecting that the veteran had functioned well in 
the past year, until the quick downward spiral beginning in 
October 1993 which resulted in the hospitalization.  He 
reported that he had worked as an assembler in a factory for 
the past year and a half.  

The veteran's November 1993 to December 1993 hospitalization 
was brief.  However, only a few days after he was discharged, 
he was readmitted, and remained hospitalized until just a few 
days before Christmas.

Following his December 1993 private hospitalization, he was 
admitted for VA inpatient treatment for PTSD in early January 
1994.  In January 1994, the veteran was hospitalized for 
treatment of several disorders, including PTSD.  A GAF score 
of 40 was assigned on admission.  A GAF of 60 was assigned on 
discharge.

In March 1995, the veteran was hospitalized briefly.  In 
April 1996, the veteran submitted a claim for TDIU.  In that 
application, the veteran reported that he worked for "Motor 
Coils", doing factory work, from June 1992 to March 1994, 
and that his hourly wages were $11.75.  The veteran worked at 
another factory from May 1994 to October 1994, making $9.75 
an hour, and then worked at Woodbridge Corporation.  
Woodbridge Corporation stated that the veteran worked there 
from January 1995 to April 17, 1995, and made $3,124.01 while 
employed there.  He was discharged as the result of an 
"unsatisfactory probationary period."  

A Social Security Administration decision issued in July 1997 
discloses that the veteran did not engaged in substantial 
gainful activity after April 10, 1995.

1.	Claim for an effective date prior to January 12, 1994, 
   for a 70 percent evaluation for PTSD

The veteran was admitted for VA hospitalization for PTSD in 
January 1994.  The RO accepted the records of this VA 
hospitalization as an informal claim for an increased 
evaluation for service-connected PTSD, and granted an 
increased evaluation, from 30 percent to 70 percent, 
effective as of the date of the veteran's hospitalization.

However, the evidence associated with the claims file 
reflects that, just prior to the January 1994 
hospitalization, the veteran was hospitalized in late 
November 1993 in St. Anthony's Medical Center.  After a brief 
stay, he was discharged.  After a brief period, the veteran 
was again admitted for private hospitalization at St. 
Anthony's in early December 1993, and remained hospitalized 
until a few days before Christmas.  The veteran was 
discharged in late December 1993, only to be re-hospitalized, 
in a VA facility, in early January 1994.  

Analysis

The records of the veteran's January 1994 VA hospitalization 
were accepted as an informal claim for an increased 
evaluation for PTSD.  However, that record reflects that the 
veteran had recently been privately hospitalized.


The law and regulations state generally that the effective 
date of a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  According 
to 38 C.F.R. § 3.400(o)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date, otherwise it is the date of receipt of claim.

Because the records of the VA hospitalization beginning on 
January 12, 1994 reflect that the veteran had recently been 
almost continuously hospitalized for treatment for PTSD, 
among other disorders relating to the veteran's substance 
abuse, it is factually ascertainable that the veteran's 
disability due to PTSD had increased in severity when he was 
first privately hospitalized on November 28, 1993, since the 
evidence also reflects that he was again hospitalized in 
December 1993 after a brief period of outpatient status.  

The veteran has now been granted service connection for 
treatment purposes for the substance abuse problems which led 
to his private hospitalizations in November 1993 and December 
1993.  Thus, it is factually ascertainable that the veteran's 
PTSD had increased in severity as of November 28, 1993, and 
that is the earliest date which may be assigned for the 
increased evaluation to 70 percent.  Vocational 
rehabilitation records covering the period beginning in 
January 1993 do not reflect impairment due to PTSD, and there 
are no other records describing such impairment during this 
period.

2.  Entitlement to a total schedular evaluation for PTSD 
prior to April 18, 1995

The veteran has been granted a 70 percent evaluation for 
disability due to PTSD, from November 28, 1993, and a total 
evaluation from April 18, 1995, under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993-1995).  Since the only evaluation 
for PTSD in excess of 70 percent would be a 100 percent 
(total) schedular rating, the Board must determinate if the 
veteran is entitled to a total schedular evaluation prior to 
April 18, 1995.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125-4.132 (redesignated 
as 38 C.F.R. §§ 4.125-30).  See 61 Fed. Reg. 52,695-702 
(1996).  However, as the period for which the veteran seeks 
an evaluation in excess of 70 percent is the period prior to 
April 18, 1995, only the criteria prior to the that revision, 
the "old" criteria, that is, the criteria in effect prior 
to November 7, 1996, are applicable to determine the 
appropriate evaluation in the claim at issue here.

A 100 percent evaluation required virtual isolation in the 
community, or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities, or, where the individual was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. 4.132.  

Regulations applicable prior to November 7, 1996, also 
provided that, in a case in which the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation under the 
appropriate diagnostic code would be assigned.  38 C.F.R. § 
4.16(c).  Thus, the rating criteria applicable in this case 
set forth three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The evidence establishes that the veteran was not virtually 
isolated in the community during the period from January 20, 
1994, when he was discharged from VA hospitalization, to 
April 1995.  The veteran worked full-time for much of that 
period.  Thus, a total schedular evaluation cannot be based 
on inability to retain employment.

He was also in a relationship with a woman during a portion 
of that period, although, unfortunately, the history provided 
by the veteran suggests that much of that relationship was 
based on using drugs together.  At the time of his May 1995 
VA hospitalization, the veteran was living with his mother, 
reflecting that the veteran remained in contact with his 
family.  

There is no evidence that the veteran had psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes.  The medical 
evidence establishes that there has been no identification of 
hallucinations, delusions, confusion, or serious impairment 
in communication.  Thus, the evidence is against a finding 
that a total schedular evaluation is warranted based on the 
schedular criteria other than employability.  

However, the most persuasive evidence against a determination 
that the veteran was totally disabled is the fact that he 
regularly worked full-time, steadily, with only brief 
interruptions, during this period.  As noted in the facts 
above, the veteran continued to work at "Motor Coils," 
doing factory work, until March 1994.  His hourly wages there 
were $11.75 per hour.  The veteran worked at another factory 
from May 1994 to October 1994, making $9.75 an hour, and then 
worked at Woodbridge Corporation from January 1995 to April 
17, 1995.  He made $3,124.01 during the approximately three 
months of his employment there, and listed his hourly wage as 
$10.25.  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, even when earned annual income 
exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see 
Faust v. West, 13 Vet. App. 342 (2000). 

The Social Security Administration (SSA) decision reflects 
that SSA determined that the veteran had engaged in 
substantial gainful employment until April 1995, and the 
Board agrees.  The veteran's hourly earning were 
substantially in excess of minimum wage.  While his work 
pattern was unstable, and is certainly consistent with the 
assigned 70 percent evaluation for PTSD, the facts show that 
the veteran was earning in excess of $9 an hour, more than 
double the minimum wage in 1994 and 1995.  

Although he held several jobs during this time, demonstrating 
that he did have substantial impairment in retaining 
employment, nevertheless, he was consistently employed, 
despite hospitalizations.  The Board finds that this evidence 
precludes a determination that the veteran's service-
connected disability, although 70 percent disabling, 
precluded him from substantially gainful employment.  

The veteran's representative, in argument prepared in August 
2005, contends that VA has not properly considered whether 
the veteran's PTSD increased in severity in the year prior to 
April 18, 1995, as required under 38 C.F.R. § 3.400(o)(2).  
The Board has considered the application of this regulation, 
but, as discussed above, finds that the veteran does not 
factually meet the criteria for a 100 percent evaluation, as 
he was, in fact, working and in effective relationships with 
others, facts which establish that the criteria for a 100 
percent evaluation were not met.

The preponderance of the evidence is against a finding that 
the veteran met any of the three independent criteria for a 
total schedular evaluation during this period, prior to April 
18, 1995.  As the factual evidence establishes that the 
veteran was, in fact, employed, despite substantial 
impairment, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The claim for a total 
schedular evaluation prior to April 18, 1995, must be denied.  

3.  Entitlement to TDIU prior to April 18, 1995

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

The veteran's representative contends that the veteran's 
clinical records prior to April 1995 describe an individual 
who was unable to work.  The VA examination report of May 
1992, for example, states that the veteran was markedly 
depressed.  He cried during the examination.  He was 
preoccupied with his inability to motivate himself, complete 
a task, or hold a job.  He was unable to remember what he 
read,  He was preoccupied with flashbacks, nightmare, and 
survivor guilt.  

Nevertheless, the veteran maintained employment, almost 
continuously, except for periods of hospitalization, with a 
series of several jobs, prior to April 18, 1995.  The 
veteran's longest period of continuous employment was from 
June 1992 to March 1994, at an hourly wage of $11.75 an hour.  

Regardless of whether the veteran had the mental or physical 
capability to perform this employment, the evidence 
establishes that the veteran, did, in fact, work and did, in 
fact, earn well in excess of a minimum wage.  The fact that 
the veteran was actually employed is objective evidence that 
the veteran was not rendered individually unemployable by his 
disabilities prior to April 18, 1995, even though he was 
substantially impaired and a 70 percent disability evaluation 
has been assigned.  The fact that an individual earns an 
income in excess of the poverty threshold, regardless of 
demonstrated impairment, is a factor the Board may consider 
in determining whether the individual was unemployable.  See 
Faust v. West, 13 Vet. App. 342 (2000),

Because he was, in fact, employed almost continuously prior 
to April 18, 1995, at a wage considerably above marginal 
employment, the veteran did not meet the criteria for 
unemployability prior to April 18, 1995, and the claim for an 
award of TDIU prior to that date must be denied.



4.  Whether failure to adjudicate a claim of TDIU in July 
1990 was CUE

The veteran's representative, in argument prepared in August 
2005, reiterates the contention that the veteran is entitled 
to adjudication of informal claims for TDIU submitted in June 
1990, on the basis that a June 1990 social service report 
indicated that the veteran's inability to work was the result 
of his PTSD.    

In a May 1990 statement, the veteran stated that he owned his 
own tractor and trailer and was in the trucking business for 
himself from November 1988 to March 1999.  The veteran 
stated, "I lost my business because my wife . . . wasn't 
making the bill payments . . . ."  The veteran further 
indicated that he did not know that his wife had failed to 
make the payments.  

On VA examination conducted in June 1990, a diagnosis of PTSD 
was assigned.  It was noted that the veteran had been 
involved in an motor vehicle accident and had a cast on one 
forearm.  He was out of work as a result of his arm injury.  
He reported that he had no income.  He was living with a 
girlfriend and taking care of her children.

VA outpatient treatment records from 1984 through March 1990 
reflect that the veteran had a cervical disc syndrome and was 
being treated for neck and left arm nerve damage due to the 
July 1989 motor vehicle accident.  March 1990 outpatient 
treatment notes reflect that the veteran had a job offer but 
he could not accept it because it involved lifting.  

Analysis

The veteran contends that a claim for TDIU should have been 
inferred and adjudicated in July 1990.  However, an award of 
TDIU is authorized only when a veteran is individually 
unemployable as a result of service-connected disability.  At 
the time of the July 1990 rating decision, the evidence of 
record establishes that the veteran himself stated that he 
had lost his self-employment driving a truck because his wife 
had not been paying the bills, had not informed him she was 
not paying the bills, and he lost the truck he was buying as 
a consequence.  

The record further reflects that the veteran had suffered a 
fracture of a bone in the left wrist, as well as other 
injuries, in a July 1989 motor vehicle accident, and was 
unable to perform any of his normal types of work.  Thus, the 
record does not reflect that the veteran contended that he 
lost his self-employment as a truck driver because of 
service-connected PTSD, the only disability, other than 
malaria, for which service connection had been granted.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits "evidence 
of unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that VA must consider whether the veteran is entitled to 
TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).  In this 
case, the veteran's evidence reflected only that he was 
unemployed for reasons unrelated to any disability for which 
he was seeking service connection, and the RO was not 
required to infer that the veteran had raised an informal 
claim for TDIU.  

The record clearly reflects that the veteran sought non-
service-connected pension in 1990 because the fracture of his 
wrist caused physical inability to work.  Given this 
evidence, the Board finds that the record does not infer a 
claim for TDIU, since the disability for which the veteran 
was seeking service connection was PTSD, not a wrist or hand 
disability.  The fact that the RO did not consider a claim 
for TDIU was reasonable, and was supported by the evidence of 
record.  Failure to adjudicate a claim of TDIU in a July 1990 
rating decision, where no such claim was reasonably raised by 
the record, was not CUE. 

5.  Whether the RO failed to adjudicate a claim of 
entitlement to TDIU in May 1992 and July 1992 and whether 
there is CUE in those adjudicative actions 

The veteran's representative contends that the veteran 
submitted a claim for TDIU in April 1992 and in May 1992, and 
that the RO did not adjudicate the veteran's claim for TDIU.  
The veteran, through his representative, including in 
argument prepared in August 2005, contends, in essence, that 
a claim for TDIU submitted in 1992 is still pending because 
the claim for TDIU was raised but not adjudicated.  The 
veteran's representative contends that the claim remains open 
and unadjudicated, or alternatively, that failure to grant 
TDIU was the product of CUE.  

However, examination of the record establishes that this 
characterization of the facts is inaccurate.  In April 1992, 
the veteran submitted a claim for an increased evaluation for 
his service-connected PTSD.  In that claim, the veteran's 
representative stated that the veteran had recently applied 
for vocational rehabilitation and expected to be found 
infeasible for work as a result of his service-connected 
PTSD.  The Board agrees that this language represents a claim 
for TDIU.

In its May 1992 rating decision, the RO addressed the 
veteran's contention that he was unemployable, stating, 
"Evidence fails to show veteran is unable to maintain 
effective or (sic) relationships with people or that his 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Current 30% evaluation for post traumatic stress disorder is 
continued."  While this language does not specifically state 
that the criteria for TDIU were not met, and does not 
specifically state that a claim for TDIU was adjudicated and 
denied, nevertheless, the RO did, as a matter of fact, 
provide a finding of fact that the veteran was not 
unemployable.  

Following the May 1992 rating decision, the veteran, through 
his representative, in June 1992 contended that the May 1992 
VA examination demonstrated severe symptoms of PTSD and 
warranted a total rating under 38 C.F.R. § 4.16(c).  In the 
July 1992 SOC, under the hearing, "Contentions of 
Claimant," the RO specifically acknowledged the veteran's 
contention that he was unable to work as a result of his 
service-connected PTSD, and that the provisions of 38 C.F.R. 
§ 4.16, the regulations governing entitlement to TDIU, should 
be considered.  

The July 1992 SOC included the text of 38 C.F.R. § 4.16(c) in 
the list of regulations applicable to the discussion.  In the 
brief discussion which followed, the RO again simply stated 
the factual finding that, "The evidence fails to show that 
the veteran is unable to maintain an effective relationship 
with people, or that his reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  It is the Board's opinion that the 
RO did address, and therefore adjudicate, the claim of 
entitlement to TDIU, even though the list of issues did not 
set forth a separate claim of entitlement to TDIU.  However, 
a claim for TDIU is, in essence, included in the claim for an 
increased evaluation in excess of 30 percent for PTSD.  
Although the July 1992 description of the issue and the 
discussion of the claim was not as specific as would be 
described and discussed at the present time, given the Court 
precedents established in the more than 10 years which has 
elapsed since that SOC was issued, nevertheless, the Board 
finds that the RO addressed and denied the veteran's claim 
for TDIU.  

The veteran did not respond after the RO issued the July 1992 
SOC.  In August 1992, the RO noted in the file that a 
substantive appeal was pending.  However, the veteran did not 
correspond or communicate with the RO in writing again until 
January 1995, and the veteran did not seek VA hospitalization 
again until January 1994.  More than one year elapsed without 
a substantive appeal following the issuance of the May 1992 
and July 1992 adjudicative actions, and those determinations 
became final.  

Thus, it would be unreasonable for the Board to find that the 
RO committed CUE in failing to infer a claim for CUE where 
the RO did, in fact, address and adjudicate that claim.  It 
is the Board's opinion that no claim of entitlement to TDIU 
submitted in April 1992 or May 1992 remained pending after 
the May 1992 and July 1992 adjudicative determinations became 
final.

In any event, when the veteran's representative raised a 
claim that the April and May 1992 claims for TDIU had not 
been adjudicated, the RO issued a specific determination, 
finding that the criteria for TDIU were not met at the time 
of the April 1992 and May 1992 claims, and that the lack of 
an award of TDIU in the May 1992 and July 1992 adjudicative 
actions did not constitute CUE.  

The record before the Board, as discussed above, establishes, 
as shown by clear and convincing evidence, that the veteran 
was employed at a substantially gainful occupation -- i.e., 
one that provided an annual income that exceeded the poverty 
threshold for one person as defined at that time, in 1992.  
Such employment constitutes, as a matter of law, a 
substantially gainful occupation and thus "actual 
employability."  Faust, supra, citing Murincsak v. Derwinski, 
2 Vet. App. 363, 371-72 (1992).  

As noted above, the Court has clearly held that CUE is not 
mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Similarly, mere disagreement with 
the RO's interpretation of the facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish CUE, it must be demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993), en banc review denied, 6 Vet. App. 162 (1994); see 
also 38 C.F.R. § 20.1403 (2004) (delineating what does and 
does not constitute CUE in prior final Board decisions).

In this case, the veteran was employed prior to the May 1992 
and July 1992 adjudicative actions, although the evidence did 
establish that there was some industrial impairment, and the 
veteran was receiving compensation for PTSD, with a 30 
percent evaluation in effect at that time.  Thus, the 
evidence at the time supported the RO's determination that 
the veteran was not unemployable, and the veteran's 
disagreement with the RO's interpretation of those facts does 
not demonstrate CUE.

The veteran had stated that he had applied for vocational 
rehabilitation and expected to be found infeasible for 
employment.  However, that contention was not supported by 
the records, which reflect that vocational rehabilitation 
evaluation did not result in a determination that vocational 
rehabilitation was infeasible.  This evidence supports the 
RO's determination that the veteran was not unemployable at 
the time of the 1992 adjudicative actions.

Finally, no discussion of CUE in failure to award TDIU in May 
1992 or July 1992 would be complete without acknowledgment of 
the fact that the veteran did work, despite his PTSD and 
industrial impairments due to that disorder, until April 18, 
1995.  This evidence, far from compelling a conclusion that 
the RO committee CUE when it failed to award TDIU, instead 
compels a conclusion that the veteran was not unemployable.  
Since the evidence demonstrates that the veteran was actually 
employed, in employment which constituted substantially 
gainful employment, it would be unreasonable to find that 
there was CUE in a decision which failed to award benefits 
based on unemployability.  The claim of CUE in a May 1992 or 
July 1992 adjudicative action based on an allegation that 
such adjudicative action should have awarded TDIU must be 
denied.  


ORDER

A 70 percent evaluation is granted for service-connected PTSD 
as of November 28, 1993, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for a total schedular evaluation prior to April 
18, 1995, for PTSD is denied.

The appeal for TDIU prior to April 18, 1995 is denied.

The claim of CUE in a rating decision issued July 10, 1990, 
which failed to infer a claim of TDIU is denied.

The claim of CUE in a May 1992 rating decision which failed 
to infer a claim for TDIU or in a July 1992 SOC which denied 
a claim for TDIU is denied.



                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


